Citation Nr: 1030150	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-19 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable rating for a scar, left 
cornea.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 
1959.

This matter is on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law Judge 
in January 2010.  A transcript of the hearing is of record.

The issue of claims of entitlement to service connection 
for impaired vision, recurring ulceration, blurred vision, 
and irritation (formal claim, received April 2008) and 
service connection for herpes simplex keratosis, as 
secondary to scar, left cornea (hearing, January 2010), 
have been raised by the record but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

Since May 12, 2008, a left eye disability has been manifested by 
a corrected visual acuity of 20/70 (distance) and 20/50-1 (near).


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no more, since May 12, 
2008, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.84a, Diagnostic 
Code (DC) 6079.




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2009).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Separate ratings can be assigned for 
separate periods of time, based on the facts found.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2009).

At the outset, the Board notes that the Veteran's claim of 
entitlement to a compensable rating for a scar, left cornea, is 
an appeal from the initial assignment of a disability rating.

VA regulations provide that ratings on account of visual 
impairments considered for service connection are, when 
practicable, to be based only on examination by specialists.  
Such special examinations should include uncorrected and 
corrected central visual acuity for distance and near, with 
record of the refraction.  Snellen's test type or its equivalent 
will be used.

While this appeal was pending, the applicable rating criteria for 
visual impairment were amended effective November 10, 2008.  See 
73 Fed. Reg. 66,543.  However, the amended regulations only apply 
to claims filed after December 10, 2008.  Since the Veteran's 
claim has been pending since early 2007, the amended regulations 
are not for application.  

Under the pre-amended regulations (applicable here), impairment 
of central visual acuity was rated pursuant to the criteria found 
in DCs 6061 through 6079, which provided a chart wherein the 
visual acuity in one eye is compared to the visual acuity in the 
other eye to achieve the bilateral rating.  38 C.F.R. §§ 4.75, 
4.84a (2008), DCs 6061-6079, Table V.  

Visual acuity was rated based on best distant vision obtainable 
after correction by eyeglasses.  38 C.F.R. § 4.75.  Only when a 
veteran had blindness in one eye which was service connected and 
nonservice-connected blindness in the other eye would the rating 
be evaluated as if both disabilities were service connected.  38 
U.S.C.A. § 1160; 38 C.F.R. § 3.383.

A 10 percent rating was warranted for visual acuity where the 
vision was 20/50 in one eye and 20/50 in the other eye; or where 
vision is 20/40 in one eye and 20/50 in the other; or where 
vision was 20/70 in one and 20/40 in the other.  DCs 6078, 6079.  
A higher, 20 percent rating (under DC 6077) required visual 
acuity in the service-connected eye of 20/200 or worse. 

The evidence of record does not support a finding that the 
Veteran's left cornea scar warrants a compensable rating prior to 
May 12, 2008.  In this regard, although his visual acuity levels 
have varied, the evidence does not show visual acuity readings 
that meet the standards required for an increased rating under 
the diagnostic criteria discussed above until the VA eye 
examination of May 12, 2008.

Historically, when service connection was initially established 
for left cornea scarring, visual acuity was 20/25, uncorrected, 
in the service-connected left eye, and 20/25 uncorrected in the 
nonservice-connected right eye (February 2007 and August 2007 
private physician letters).  Applying these findings to the 
appropriate Table, a non-compensable evaluation under 38 C.F.R. § 
4.84a, Table V was warranted.

In an April 2008 new patient eye examination, the Veteran's 
uncorrected vision was 20/50-1 in the left eye and 20/20 in the 
right eye; however the report did not include his best corrected 
vision.  On May 12, 2008, he was afforded a VA eye examination.  
The best corrected vision distance acuities was 20/20 in the 
right eye (nonservice-connected) and 20/70 in the left eye.  The 
best corrected near acuities were again 20/20 for the right eye 
and 20/50-1 in the left. 

Accordingly, the level of visual acuity impairment associated 
with the scar of the left cornea was consistent with the 
assignment of a 10 percent under 38 C.F.R. § 4.84a, Table V, as 
of May 12, 2008.  Therefore, a higher rating is warranted as of 
that date.

Having assigned a 10 percent evaluation effective May 12, 2008, 
the Board finds that the evidence does not support a higher 
rating under any applicable criteria.  In fact, there is no other 
evidence of the Veteran's visual acuity dated after the May 2008 
VA eye examination.  Therefore, a 10 percent rating, but no more, 
is warranted.

The Board has also considered the Veteran's statements that his 
disability is worse.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of this 
disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the 
Veteran's left cornea scar has been provided by the medical 
personnel who have examined him during the current appeal and who 
have rendered a pertinent opinion in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under which 
this disability is evaluated.  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  In sum, after a careful review of the 
evidence of record, the Board finds that a 10 percent rating, but 
no more, is warranted.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Veteran made no statements attributing any 
hospitalization or loss of employment time to his service 
connected scar, left cornea.  Specifically, all of his eye care 
has been on an outpatient basis.  Further, he has not asserted 
that he has been unemployed due to his left eye disability.

Moreover, the rating criteria reasonably describe his disability 
level and symptomatology, and provide for higher ratings for 
additional or more severe symptoms than currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, under 38 C.F.R. § 3.321 is not warranted.  

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
private physician evaluations and VA treatment records, and he 
was afforded a VA examinations in April 2008 and May 2008.  By an 
August 2008 statement, he indicated he had no further evidence to 
submit.  The Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to a 10 percent rating, but no more, for scar, left 
cornea, is granted effective May 12, 2008, subject to the law and 
regulations governing the payment of VA compensation benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


